

116 HR 6578 IH: Public Health Workforce Loan Repayment Act of 2020
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6578IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. Crow (for himself and Mr. Burgess) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to establish the Public Health Workforce Loan Repayment Program.1.Short titleThis Act may be cited as the Public Health Workforce Loan Repayment Act of 2020. 2.Public Health Workforce Loan Repayment ProgramPart D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the following new subpart:XIIIPublic Health Workforce340J.Loan Repayment Program(a)EstablishmentThe Secretary of Health and Human Services shall establish a program to be known as the Public Health Workforce Loan Repayment Program (referred to in this section as the Program) to assure an adequate supply of and encourage recruitment of public health professionals to eliminate critical public health workforce shortages in local, State, and Tribal public health agencies.(b)EligibilityTo be eligible to participate in the Program, an individual shall—(1)(A)be accepted for enrollment, or be enrolled, as a student in an accredited academic educational institution in a State or territory in the final year of a course of study or program leading to a public health or health professions degree or certificate and have accepted employment with a local, State, or Tribal public health agency, or a related training fellowship, as recognized by the Secretary, to commence upon graduation; or(B)(i)have graduated, during the preceding 10-year period, from an accredited educational institution in a State or territory and received a public health or health professions degree or certificate; and(ii)be employed by, or have accepted employment with, a local, State, or Tribal public health agency or a related training fellowship, as recognized by the Secretary;(2)be a United States citizen; (3)(A)submit an application to the Secretary to participate in the Program; and(B)execute a written contract as required in subsection (c); and(4)not have received, for the same service, a reduction of loan obligations under section 428J, 428K, 428L, 455(m), or 460 of the Higher Education Act of 1965 (20 U.S.C. 1078–10, 1078–11, 1078–12, 1087e(m), and 1087j).(c)ContractThe written contract referred to in subsection (b)(3)(B) between the Secretary and an individual shall contain—(1)an agreement on the part of the Secretary that the Secretary will repay, on behalf of the individual, loans incurred by the individual in the pursuit of the relevant degree or certificate in accordance with the terms of the contract;(2)an agreement on the part of the individual that the individual will serve in the full-time employment of a local, State, or Tribal public health agency or a related fellowship program in a position related to the course of study or program for which the contract was awarded for a period of time equal to the greater of—(A)3 years; or(B)such longer period of time as determined appropriate by the Secretary and the individual;(3)an agreement, as appropriate, on the part of the individual to relocate to a priority service area (as determined by the Secretary) in exchange for an additional loan repayment incentive amount to be determined by the Secretary;(4)a provision that any financial obligation of the United States arising out of a contract entered into under this section and any obligation of the individual that is conditioned thereon, is contingent on funds being appropriated for loan repayments under this section;(5)a statement of the damages to which the United States is entitled, under this section for the individual’s breach of the contract; and(6)such other statements of the rights and liabilities of the Secretary and of the individual as the Secretary determines appropriate, not inconsistent with this section.(d)Payments(1)In generalA loan repayment provided for an individual under a written contract referred to in subsection (b)(3)(B) shall consist of payment, in accordance with paragraph (2), on behalf of the individual of the principal, interest, and related expenses on government and commercial loans received by the individual regarding the undergraduate or graduate education of the individual (or both), which loans were made for tuition expenses incurred by the individual.(2)Payments for years servedFor each year of service that an individual contracts to serve pursuant to subsection (c)(2), the Secretary may pay not more than $35,000 on behalf of the individual for loans described in paragraph (1). With respect to participants under the Program whose total eligible loans are less than $105,000, the Secretary shall pay an amount that does not exceed ⅓ of the eligible loan balance for each year of such service of such individual.(3)Tax liabilityFor the purpose of providing reimbursements for tax liability resulting from payments under paragraph (2) on behalf of an individual, the Secretary shall, in addition to such payments, make payments to the individual in an amount not to exceed 39 percent of the total amount of loan repayments made for the taxable year involved.(e)Postponing obligated serviceWith respect to an individual receiving a degree or certificate from a health professions or other related school, the date of the initiation of the period of obligated service may be postponed as approved by the Secretary.(f)Breach of contractAn individual who fails to comply with the contract entered into under subsection (c) shall be subject to the same financial penalties as provided for under section 338E of the Public Health Service Act (42 U.S.C. 254o) for breaches of loan repayment contracts under section 338B of such Act (42 U.S.C. section 254l–1).(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section—(1)$100,000,000 for fiscal year 2020; and(2)$75,000,000 for each of fiscal years 2021 through 2025..